Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020 has been received and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, and 7-9 of U.S. Patent No. 11,192,259. 
A comparison of the subject matter of claim 1 of the instant application with the claims 1 and 5 of the Patent shows the following:

Instant Application: 17/027,207
US Patent No. 11,192,259
A grinding package fitted on a robotic arm, comprising:
(Claim 1) A grinding package fitted on a robotic arm, comprising:
a main body forming a first space, a second space, a communicating hole communicating the first space to the second space, a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, openings of the first space and the second space being respectively located on each of two parallel sides of the main body,
a main body forming a first space, a second space, a communicating hole communicating the first space to the second space, a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, openings of the first space and the second space being respectively located on each of two parallel sides of the main body,
the main body provided with a bearing mounting groove which is located within the second space and corresponding to the communicating hole,
(Claim 5, ll. 1-3) wherein the main body is provided with a bearing mounting groove being located within the second space and corresponding to the communicating hole
and the connecting wall being provided with a ventilation hole communicating the intake region to the working region;
the connecting wall being provided with a ventilation hole communicating the intake region to the working region;  
a pneumatic motor including a motor body provided within the working region, and a transmission shaft connected to the motor body while extended from the second space through the communicating hole;
a pneumatic motor including a motor body provided within the working region, and a transmission shaft connected to the motor body while extended from the second space through the communicating hole, and a cover plate, wherein the cover plate comprises a plate body constrained by the main body and a bridging part cooperatively, a through-hole provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole;
a first bearing located in the bearing mounting groove and provided for the transmission shaft to pass through;
(Claim 5, ll. 3-6) the grinding package being provided with a first bearing being located in the bearing mounting groove and allowing the transmission shaft passing therethrough
a bridging part combined with the main body and the robotic arm, the bridging part closing off the first space, in such a way that a working gas from the intake channel being only discharged from the exhaust channel through the intake region and the working region; and
the bridging part combined with the main body and the robotic arm, the bridging part provided with a second annular wall protruding in a direction toward the first space and fastening the first annular wall, and the bridging part closing off the first space, in such a way that a working gas from the intake channel being only discharged from the exhaust channel through the intake region and the working region; and
a grinding tool facing the second space and being joined to the transmission shaft, the grinding tool being turned by the transmission shaft, which is turned by impelling the motor body by the working gas.
a grinding tool facing the second space and being joined to the transmission shaft, the grinding tool being turned by the transmission shaft, which is turned by impelling the motor body by the working gas.


Since the subject matter of the Patent claims 1 and 5 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 2 of the instant application with claims 1 and 6 of the Patent shows the following:
Instant Application: 17/027,207
US Patent No. 11,192,259
The grinding package fitted on robotic arm according to claim 1,
A grinding package fitted on a robotic arm;
wherein the pneumatic motor is provided with a cover plate, the cover plate comprising a plate body constrained by the main body and the bridging part cooperatively, a through-hole being provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole, 
(Claim 1, ll. 9-14) a pneumatic motor including a motor body provided within the working region, and a transmission shaft connected to the motor body while extended from the second space through the communicating hole, and a cover plate, wherein the cover plate comprises a plate body constrained by the main body and a bridging part cooperatively, a through-hole provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole;
the grinding package being provided with a second bearing located within a space encircled by the first annular wall and joined to the transmission shaft.
(Claim 6, ll. 2-5) wherein the grinding package being provided with a second bearing located within a space encircled by the first annular wall and joined to the transmission shaft.


Since the subject matter of the Patent claims 1 and 6 anticipates the broader subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 3 of the instant application with claim 1 of the Patent shows the following:
Instant Application: 17/027,207
US Patent No. 11,192,259
The grinding package fitted on robotic arm according to claim 2,
A grinding package fitted on a robotic arm;
wherein the bridging part is provided with a second annular wall protruding in a direction toward the first space and fastening the first annular wall.
(Claim 1, ll. 14-17) the bridging part provided with a second annular wall protruding in a direction toward the first space and fastening the first annular wall


Since the subject matter of the Patent claim 1 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 4 of the instant application with claim 7 of the Patent shows the following:
Instant Application: 17/027,207
US Patent No. 11,192,259
The grinding package fitted on robotic arm according to claim 1,
The grinding package fitted on robotic arm according to claim 1,
wherein the pneumatic motor is provided with an eccentric block combined with the transmission shaft and located within the second space, the eccentric block being joined to the grinding tool while a shaft center of the grinding tool deviating from the transmission shaft.
wherein the pneumatic motor is provided with an eccentric block combined with the transmission shaft and located within the second space, the eccentric block being joined to the grinding tool while a shaft center of the grinding tool deviating from the transmission shaft.


Since the subject matter of the Patent claim 7 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 5 of the instant application with claim 8 of the Patent shows the following:
Instant Application: 17/027,207
US Patent No. 11,192,259
The grinding package fitted on robotic arm according to claim 1,
The grinding package fitted on robotic arm according to claim 1,
wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other.
wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other.


Since the subject matter of the Patent claim 8 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.
A comparison of the subject matter of claim 6 of the instant application with claim 9 of the Patent shows the following:
Instant Application: 17/027,207
US Patent No. 11,192,259
The grinding package fitted on robotic arm according to claim 5,
The grinding package fitted on robotic arm according to claim 8,
wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively.
wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively.


Since the subject matter of the Patent claim 9 anticipates the subject matter of the instant claims, the aforementioned nonstatutory Double Patenting is deemed necessary.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (CN 206383026) in view of Liu (CN 107738185) and Chang (EP 3,213,867).
Regarding claim 1, Zhu discloses: a grinding package (Figures 1-3 and see also paragraph 0004, ll. 1-2), comprising: 
a main body (element 1) forming a first space (element 11), a second space (element 12), a communicating hole (see Detail A in the annotated figure below) communicating the first space to the second space (see annotated figure below), openings of the first space and the second space being respectively located on each of two parallel sides of the main body (see annotated figure 1 below elements 11 and 12 are located on each of the two parallel sides of the main body (element 1), the main body provided with a bearing mounting groove (see Detail D in the annotated figure 2 below) which is located within the second space and corresponding to the communicating hole see annotated figure below Detail A is located within the second space (element 12) and corresponding to the communicating hole); 
a pneumatic motor (element 2) including a motor body (see Detail B in the annotated figure 2 below) provided within the working region, and a transmission shaft (see Detail C in the annotated figure 2 below) connected to the motor body while extended from the second space through the communicating hole (see annotated figure 2 below Detail C extends from element 12 to element 11 through the communicating hole (Detail A annotated figure 1)); 
a first bearing (element 5) located in the bearing mounting groove and provided for the transmission shaft to pass through (see annotated figure 2 below the first bearing (element 5) is located in the bearing mounting groove (Detail D) and see also paragraph 0022, ll. 1-4); 
a bridging part (element 13) combined with the main body (see figure 2 element 13 is combined with element 1), the bridging part closing off the first space (see figure 2); and 
a grinding tool (element 6) facing the second space and being joined to the transmission shaft (see annotated figure 2 below element 6 faces the second space (element 12) and is joined to Detail C (transmission shaft), the grinding tool being turned by the transmission shaft, which is turned by impelling the motor body by the working gas (see paragraph 0022, ll. 1-4).

    PNG
    media_image1.png
    728
    646
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    771
    734
    media_image2.png
    Greyscale

Zhu further discloses an intake channel (element 14) communicated to the intake region (element 14 is communicated to an intake region of element 11) and an exhaust channel (element 15) communicated to the working region (element 15 is communicated to a working region of element 11) in order to impel the motor body by working gas which allows the shaft to rotate at high speeds and drive the disc (element 6) to achieve the grinding effect and its bridging part is combined to the main body in such a way that a working gas from the intake channel being only discharged from the exhaust channel through the intake region and the working region (since the prior art meets the structural limitations of the claimed invention, the claim function will be met by the prior art). However, Zhu discloses a different means of an efficient operation of the pneumatic motor inside the main body for grinding operations and does not expressly disclose a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region, the grinding package being fitted on a robotic arm, and a bridging part combined with the main body and the robotic arm.  
Liu teaches it was known in the art to have a grinding package (Figures 4 and 5) being fitted on a robotic arm (see figures 4 and 5 elements 30, 40, and 50 are mounting to the bridging part (element 20) and see also paragraph 0010, ll. 1-2 and 0046, ll. 1-2 where the prior art states “grinding head mounting mechanism 20, the connecting member 21 is used to connect the robot”) and a bridging part (element 20) combined with the main body and the robotic arm (see figure 4 element 20 is combined with the main body of the grinders (elements 30, 40, and 50) in order to be combined with the robotic arm).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide the grinding package being fitted on a robotic arm, a bridging part combined with the main body and the robotic arm. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm in order to have an automated system to increases productivity and efficiency during grinding operations.
However, Zhu modified appears to be silent in regards to a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region.
Chang teaches it was known in the art to have a grinding package (Figure 2) with a connecting wall (element 21) being provided within the first space (see figure 4 element 21 is provided within the first space (element 11) of the main body) and separating the first space into an intake region (element 21) and a working region (element 4), an intake channel (element 12) communicated to the intake region (see figure 4 element 12 is in communication with the intake region (element 21) as indicated by the arrows), an exhaust channel (element 13) communicated to the working region (see figure 4 element 13 is in communication with the working region (element 4) as indicated by the arrows), the connecting wall being provided with a ventilation hole (element 23) communicating the intake region to the working region (see figure 4 element 23 is in communication with the intake region (element 21) and working region (element 4) as indicated by the arrows).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the inner components of Zhu modified grinding package with Chang to provide a grinding package with a connecting wall being provided within the first space and separating the first space into an intake region and a working region, an intake channel communicated to the intake region, an exhaust channel communicated to the working region, the connecting wall being provided with a ventilation hole communicating the intake region to the working region, since simple substitution of known elements for another to obtain predictable results of having a grinding package is known in the art. Doing so allows the user to utilize a grinding package that is fitted on a robotic arm in order to have an automated system to increases productivity and efficiency during grinding operations. (See MPEP 2143.1 (B))
Regarding claim 4, Zhu modified discloses: the grinding package fitted on robotic arm according to claim 1, wherein the pneumatic motor is provided with an eccentric block (element 3) combined with the transmission shaft and located within the second space (see annotated figure below element 3 is combined with the transmission shaft (Detail A) and located within the second space (element 12), the eccentric block being joined to the grinding tool while a shaft center of the grinding tool deviating from the transmission shaft (see annotated figure below element 3 is joined to the grinding tool (element 1) while a shaft center (see Y-Y axis) of the grinding tool deviates from the transmission shaft (Detail A)).

    PNG
    media_image3.png
    858
    870
    media_image3.png
    Greyscale


Regarding claim 5, Zhu modified discloses all the limitations in claim 1, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 1, wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other.
Liu further teaches it was known in the art to have a grinding package ((Figures 4 and 5) wherein the main body (elements 30, 40, and 50) is provided with at least one third threaded hole (elements 29, 210, and 213), while the bridging part (element 20) is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other (see paragraphs 0050-0052, ll. 1-8 where the prior art states that each grinding head (elements 30, 40, and 50) is mounted to the a mounting surface of the bridging part via screw holes (elements 29, 210, and 213), thus having the threaded holes face each other and being joined as best shown in figure 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide the grinding package wherein the main body is provided with at least one third threaded hole, while the bridging part is provided with a fourth threaded hole facing the third threaded hole after the bridging part and the main body are joined to each other. Doing so allows the user to easily interchange damaged parts without having to replace the whole device during operations.
Regarding claim 6, Zhu modified discloses all the limitations in claims 1 and 5, but appears to be silent in regards the grinding package fitted on robotic arm according to claim 5, wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively.
Liu further teaches it was known in the art to have a grinding package ((Figures 4 and 5) wherein the bridging part (element 20) is provided with a plurality of fifth threaded holes (Figure 1 element 26) used for connecting the robotic arm, respectively (see paragraph 0049, ll. 4-6, where the prior art states “connector 24 is provided in a disk-shaped configuration and it is provided with a mounting hole 26 on the side opposite to the connecting rod 23 for connection with the end flange of the robot”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhu grinding package with Liu grinding package in order to provide wherein the bridging part is provided with a plurality of fifth threaded holes used for connecting the robotic arm, respectively. Doing so allows the user to easily interchange damaged parts without having to replace the whole device during operations.

Allowable Subject Matter
Claims 2-3 would be allowable if rewritten to overcome the rejection(s) under the double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 2 recites limitations related to the grinding packaged fitted o robotic arm, specifically wherein the pneumatic motor is provided with a cover plate, the cover plate comprising a plate body constrained by the main body and the bridging part cooperatively, a through-hole being provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole.
The teaching of Zhu (CN 206383026) teaches a grinding package (Figures 1-3 and see also paragraph 0004, ll. 1-2) comprising a main body (element 1), a pneumatic motor (element 2) provided within the working region (interior of element 1) of the main body, a bridging part (element 13) combined with the main body, and a grinding tool (element 6). However, the grinding package does not include a cover plate, wherein the cover plate comprises a plate body constrained by the main body and a bridging part cooperatively, a through-hole provided with the plate body and allowing the transmission shaft passing therethrough, and a first annular wall located on the plate body and centered at the through-hole. 
The teaching of Hu (US 2009/0255399) teaches a hand held pneumatic motor (Figure 1) comprising a main body with a motor (element 20) provided within the working region (interior) of the main body, a cover plate (element 13) that allows a transmission shaft 30) to pass though the though hole (element 131) of the cover plate. However, the above reference does not disclose a bridging part and the structural combination in relation to the main body and the cover plate’s plate body being constrained by the main body and a bridging part cooperatively. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        04/26/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723